DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 26, 2021.   Claims 6, 12 and 17 have been canceled without prejudice. Claims 1-5, 7-11 and 13-16 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 7-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 7 and 13 include the limitations “the one or more conductive elements are separate from the at least one temperature”.  However applicant’s specification is silent as to any temperature characteristics.  It is unclear how applicant intends a conductive element to be separate from a temperature.  Therefore this limitation does not meet the enablement requirement.
Claims 2-5, 8-11 and 14-16 depend from claims 1, 7 or 13 and therefore inherit all claimed limitations.  These claims then also contain the limitation which does not meet the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 include the limitations “the one or more conductive elements are separate from the at least one temperature”.  However there is a lack of antecedent 
Claims 2-5, 8-11 and 14-16 depend from claims 1, 7 or 13 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1, 7 or 13.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Angelis (US 8,360,208 B2).
Claim 1: De Angelis discloses a suspension member (synthetic fiber cable 1) for an elevator system, shown in FIG. 2 to comprise at least one tension member (twisted strands) arranged along a suspension member width and extending longitudinally along a length of the suspension member, where each tension member includes a plurality of fibers (column 2 lines 51-54).  A jacket material (cable sheathing 6) is shown to encapsulate the at least one tension member, and indicator fibers (11) can be provided in one or more strands (7) of an outer stand layer (2) (column 5 lines 57-58) shown to be enclosed/disposed in the jacket material.  Said indicator fibers are conductive elements (column 2 lines 35-36).  This reference fails to disclose the conductive elements to be separate from the at least one tension member and spaced apart from the at least one tension member.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer strand layer (2) shown in FIG. 2 of De Angelis to be conductive elements and second inner layer (4) to comprise the at least one tension member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416, and it has been further held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. T conductive elements then would be separate from the at least one tension member and spaced apart from the at least one tension member.  Doing so would allow electrically conductive fibers to have direct contact with a traction such that they wear “sooner than the load-bearing fibers” as taught in De Angelis (column 2 lines 39-40).
Claim 2: De Angelis discloses a suspension member where the conductive elements are in an outer strand layer (2) and the at least one tension member is in a second inner layer (4), as stated above. The conductive elements then are located and configured such that as the jacket material wears due to operation of the elevator system, the conductive elements are exposed prior to the at least one tension member being exposed (column 2 lines 39-41).
Claim 3: De Angelis discloses a suspension member as stated above, where the at least one tension member is formed from the plurality of fibers suspended in a matrix material (column 3 lines 33-34).
Claim 4: De Angelis discloses a suspension member as stated above, where the plurality of fibers are formed from carbon fibers (column 2 lines 35-39).
Claim 5: De Angelis discloses a suspension member as stated above, where the conductive elements are shown in De Angelis to be included in the strands of an the outer strand layer (2) (column 5 lines 55-58), shown in FIG. 2 to be disposed in the jacket material, separated from the at least one tension member by a selected distance due to the dimensions of the other strands (column 5 lines 34-52). 
Claims 7-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over De Angelis (US 8,360,208 B2) in view of Pelto-Huikko et al. (US 2011/0000746 A1).
Claims 7 and 13: De Angelis discloses a method of health monitoring of a suspension member (synthetic fiber cable 1) of an elevator system (column 1 lines 6-11) and an elevator system shown in FIG. 1 to comprise a hoistway (elevator shaft 15), an elevator car (12) disposed in and movable along the hoistway, and a suspension member operably connected to the elevator car to move the elevator car along the 
However Pelto-Huikko et al. teaches a method of health monitoring of a suspension member (rope 213) and an elevator system, where a detection circuit included in a condition monitoring device (210) is shown in FIG. 5 to be connected to the suspension member and operably connected to a conductive element, and the detection circuit is monitored for detecting a short condition, indicative of a health condition of the suspension member (page 6 ¶ [0092]).
Given the teachings of Pelto-Huikko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator system disclosed in De Angelis with providing a detection 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer strand layer (2) shown in FIG. 2 of De Angelis to be conductive elements and second inner layer (4) to comprise the at least one tension member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416, and it has been further held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. T conductive elements then would be separate from the at least one tension member and spaced apart from the at least one tension member.  Doing so would allow electrically conductive fibers to have direct contact with a traction such that they wear “sooner than the load-bearing fibers” as taught in De Angelis (column 2 lines 39-40).
Claims 8 and 14: De Angelis modified by Pelto-Huikko et al. discloses a method and elevator system as stated above, where the health condition is shown in Pelto-Huikko et al. to be wear of the jacket material (page 6 ¶ [0092]).
Claims 9 and 15: De Angelis modified by Pelto-Huikko et al. discloses a method and elevator system as stated above, where the conductive elements contact a sheave 
Claim 10: De Angelis modified by Pelto-Huikko et al. discloses a method as stated above, where the short condition is shown in Pelto-Huikko et al. to be communicated as an activated alarm to an elevator control system (page 6 ¶ [0092]).
Claims 11 and 16: De Angelis modified by Pelto-Huikko et al. discloses a method and elevator system where the conductive elements are included in the outer strand layer (2) disposed in the jacket material, and spaced from the at least one tension member, as stated above.  The conductive elements then are separated from the at least one tension member by a selected distance due to the dimensions of the other strands (column 5 lines 34-52). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 11, 2021